


Exhibit 10.14

 

LONG-TERM PERFORMANCE INCENTIVE PLAN

OF THE COCA-COLA COMPANY

(Amended and Restated through December 13, 2006)

 

I.                                                                 Plan
Objective

 

The purpose of the Long-Term Performance Incentive Plan of The Coca-Cola Company
is to promote the interests of The Coca-Cola Company by providing additional
long-term incentives for participating executive and senior officers and key
employees who contribute to the improvement of operating results of the Company
and to reward outstanding performance on the part of those individuals whose
decisions and actions most significantly affect the growth and profitability and
efficient operation of the Company.

 

II.                                                             Definitions

 

The terms used herein will have the following meanings:

 

“Applicable Interest Rate” means the interest rate determined pursuant to
rules promulgated by the Compensation Committee, provided that in no event will
such interest rate constitute interest which is “above market” as set forth in
Item 402 of Regulation S-K (or successor provision) promulgated by the
Securities and Exchange Commission.

 

“Award Certification Date” the date on which the Compensation Committee
determines the LTI Award.

 

“Board” means the Board of Directors of The Coca-Cola Company.

 

“Code” means the Internal Revenue Code 1986, as amended.

 

“Compensation Committee” means the Compensation Committee of the Board (or a
subset thereof) consisting of not less than two members of the Board, each of
whom is an “outside director” under Code Section 162(m).

 

“Company” means The Coca-Cola Company.

 

“Deferred Compensation Plan” means the Deferred Compensation Plan of The
Coca-Cola Company.

 

“LTI Award” means an award, with adjustments (if any), paid pursuant to
Section V of the Plan.

 

“Majority-Owned Related Company” means a Related Company in which the Company
owns, during the relevant time, either (i) 50% or more of the voting stock or
capital where such entity is not publicly held, or (ii) an interest which causes
the other entity’s financial results to be consolidated with the Company’s
financial results for financial reporting purposes.

 

“Management Committee” means a committee comprised of the Chief Executive
Officer and the General Counsel.

 

“Participant” means an executive or senior officer or other key executives of
the Company or a Majority-Owned Related Company or their key operations, groups
and divisions who is selected for participation by the Compensation Committee
and, for purposes Section V, a key employee who is selected for participation by
the Management Committee.

 

--------------------------------------------------------------------------------


 

“Performance Period” means the time period for which a Participant’s performance
is measured for purposes of receiving a LTI Award under this Plan.

 

“Plan” means this Long-Term Performance Incentive Plan of The Coca-Cola Company.

 

“Plan Year” means the 12-month period beginning January 1 and ending
December 31.

 

“Related Company” means any corporation or business organization in which the
Company owns, directly or indirectly, during the relevant time, 20% or more of
the voting stock or capital where such entity is not publicly held.

 

III.                                                         Administration

 

The Plan will be administered by the Compensation Committee.  The Compensation
Committee will determine which of the Participants to whom, and the time or
times at which, LTI Awards will be granted under the Plan, and the other terms
and conditions of the grant of the LTI Award. The provisions and conditions of
the grants of LTI Awards need not be the same with respect to each grantee or
with respect to the LTI Award.

 

The Compensation Committee will, subject to the provisions of the Plan,
establish such rules and regulations as it deems necessary or advisable for the
proper administration of the Plan, and will make determinations and will take
such other action in connection with or in relation to accomplishing the
objectives of the Plan as it deems necessary or advisable. Each determination or
other action made or taken pursuant to the Plan, including interpretation of the
Plan and the specific conditions and provisions of the Awards granted hereunder
by the Compensation Committee will be final and conclusive for all purposes and
upon all persons including, but without limitation, the Company, the
Compensation Committee, the Management Committee, the Board, officers, the
affected employees of the Company, and any Participant or former Participant
under the Plan, as well as their respective successors in interest.

 

IV.                                                        Performance Criteria
and Performance Goals

 

a.                                       Performance Criteria.  Performance will
be measured based upon one or more objective criteria for each Performance
Period. Criteria will be measured over the Performance Period. Within 90 days of
the beginning of a Performance Period (or, if shorter, before 25% of the
Performance Period has elapsed), the Compensation Committee shall specify in
writing which of the following criteria will apply during such Performance
Period, as well as any applicable matrices, schedules, or formulae applicable to
weighting of such criteria in determining performance:

 

1.                                       Unit Case Sales;

2.                                       Operating Profit or Operating Profit
Margin;

3.                                       Share of Sales;

4.                                       Growth in Economic Profit;

5.                                       Growth in Earnings Per Share;

6.                                       Shareowner Value;

7.                                       Earnings Per Share;

8.                                       Net Income;

9.                                       Profit Before Tax;

 

2

--------------------------------------------------------------------------------


 

10.                                 Gross Profit;

11.                                 Return on Assets;

12.                                 Total Shareowner Return;

13.                                 Cash Flow;

14.                                 Revenue Growth;

15.                                 Operating Expenses;

16.                                 Economic Value Added; and

17.                                 Quality as determined by the Company’s
Quality Index.

 

b.                                       Performance Goals.  Using any
applicable matrices, schedules, or formulae applicable to weighting of the
performance criteria, the Compensation Committee will develop, in writing,
performance goals for each Participant for a Performance Period, within 90 days
of the start of the Performance Period (or, if shorter, before 25% of the
Performance Period has elapsed) in which they would apply.  With regard to
performance goals for Participants who are key employees determined to be
eligible by the Management Committee pursuant to Section V(a), the Management
Committee will develop the performance goals for each Participant for a
Performance Period.  The Compensation Committee shall have the right to use
different performance criteria for different Participants.  When the
Compensation Committee (or Management Committee, if applicable) sets the
performance goals for a Participant, the Compensation Committee (or Management
Committee, if applicable) shall establish the general, objective rules which
will be used to determine the extent, if any, that a Participant’s performance
goals have been met and the specific, objective rules, if any, regarding any
exceptions to the use of such general rules, and any such specific, objective
rules may be designed as the Compensation Committee (or Management Committee, if
applicable) deems appropriate to take into account any extraordinary or one-time
or other non-recurring items of income or expense or gain or loss or any events,
transactions or other circumstances that the Compensation Committee (or
Management Committee, if applicable) deems relevant in light of the nature of
the performance goals set for the Participant or the assumptions made by the
Compensation Committee (or Management Committee, if applicable) regarding such
goals.

 

In the event that a Participant is assigned a performance goal following the
time at which performance goals are normally established for the Performance
Period due to placement in an executive or senior position, or due to a change
in position after the start of the Performance Period, the Performance Period
for such Participant shall be the portion of the Plan Year or original
Performance Period remaining, whichever is applicable.  In such case, the
Compensation Committee will develop in writing performance goals for each such
Participant before 25% of the Performance Period in which they would apply
elapses.

 

V.                                    Long-Term Incentive Program

 

a.                                       Eligibility.  Eligibility for
participation in the Plan is limited to each executive officer and such other
senior officers of the Company or Related Companies as the Compensation
Committee may designate, and select other key employees of the Company or
Related Companies as may be determined to be eligible by the Management
Committee. No person will be automatically entitled to participate in the Plan.

 

3

--------------------------------------------------------------------------------


 

The fact that a Participant has been designated eligible to participate in the
Plan for one Performance Period does not assure that such individual will be
eligible to participate in any subsequent Performance Period.  The fact that an
individual participates in the Plan for any Performance Period does not mean
that such individual will receive an LTI Award for any Performance Period.

 

b.                                       Participation.

 

1.                                       Performance Period.  Generally, the
Performance Period for any Participant will be three years, but may be shorter
or longer at the discretion of the Compensation Committee. However, the
Management Committee may, in its sole discretion select one or more additional
Participants (who are not executive or senior officers of the Company or Related
Companies) to participate during an existing Performance Period after the
Performance Period has begun, provided less than 18 months have passed since the
beginning of the Performance Period. In such cases, the Performance Period for
the new Participant will be the time period remaining in the existing
Performance Period.

 

2.                                       Annual Selection of Participants by the
Compensation Committee. Generally, the Compensation Committee annually will
select the Participants within 90 days after the beginning of a Performance
Period (or, if shorter, before 25% of the Performance Period has elapsed) in
accordance with Code Section 162(m).  Following such selection by the
Compensation Committee, the Participants will be advised they are participants
in the Plan for a Performance Period. Each Performance Period generally will be
of three years duration and will commence on the first day of the applicable
Plan Year. A new Performance Period may commence each Plan Year.

 

c.                                       LTI Awards.

 

1.                                       Certification.  At the end of each
applicable Performance Period, the Compensation Committee shall certify the
extent, if any, to which the measures established in accordance with Sections IV
have been met and shall determine the LTI Award, if any, payable to
Participants.  LTI Awards may be granted to Participants as determined in the
sole discretion of the Compensation Committee.  The Compensation Committee may
not increase the amount of any LTI Award.  The Compensation Committee may, in
its negative discretion, reduce the amount of any LTI Award or refuse to pay any
LTI Award.

 

2.                                       Form of Payments of LTI Awards. Except
as otherwise provided in this Plan, LTI Awards for each Participant will be
settled in one of the manners set forth in Section V(c)(2)(i), (2)(ii) or
(2)(iii), as determined on a case-by-case basis in the sole discretion of the
Compensation Committee and in three installments as provided in Sections
V(c)(3)(i), (3)(ii), and (3)(iii).  LTI Awards are subject to forfeiture until
settled, as provided below.  In no event will the value of any LTI Award to a
Participant for any Performance Period exceed the amount of $10,000,000,
excluding interest on any Contingent Award (as defined below).

 

4

--------------------------------------------------------------------------------


 

i.                                          Cash.  The Compensation Committee
may, in its sole discretion, pay any LTI Award in cash.  LTI Awards paid in cash
will be paid pursuant to Sections V(c)(3)(i), 3(ii), and 3(iii) below, unless
the Compensation Committee specifies a different payment date or unless the
Compensation Committee has approved a request by a Participant to defer receipt
of any LTI Award in accordance with Section V(c)(4) below.

 

ii.                                       Stock Options.  The Compensation
Committee may, in its sole discretion, pay any LTI Award through the grant of
stock options under The Coca-Cola Company 2002 Stock Option Plan, as amended, or
successor stock option plan approved by shareowners (the “Stock Option Plan”). 
Any LTI Award issued in the form of stock options shall be subject to the terms
and conditions of the applicable Stock Option Plan.

 

iii.                                    Stock.  The Compensation Committee may,
in its sole discretion, pay any LTI Award by issuing to a Participant stock
under The Coca-Cola Company 1989 Restricted Stock Award Plan, as amended, or any
successor restricted stock award plan approved by shareowners (the “Restricted
Stock Plan”).  Any LTI Award issued in the form of stock shall be subject to the
terms and conditions of the Restricted Stock Plan.

 

3.                                       Timing of Payments of LTI Awards.

 

i.                                          The Vested Award. Thirty-three
percent of the LTI Award (the “Vested Award”) generally will be paid to each
Participant within 60 days after the Award Certification Date, unless the
Compensation Committee specifies a different payment date.

 

ii.                                       First Contingent Award. Thirty-three
percent of the LTI Award is referred to herein as the “First Contingent Award.”
The First Contingent Award, plus interest at the Applicable Interest Rate
thereon from the Award Certification Date, will be paid to each Participant
within 60 days after the expiration of the first year following the end of the
final year of the applicable Performance Period, provided that such First
Contingent Award has not been forfeited as set forth in the following sentence.
The First Contingent Award will be forfeited to the Company (unless the
Compensation Committee in its sole discretion otherwise determines) if, within
one year from the end of the Performance Period, the Participant terminates his
or her employment with the Company or a Majority-Owned Related Company (for
reasons other than death, retirement or disability, or transfer to a Related
Company, as such events may be defined by the Compensation Committee).

 

iii.                                    Second Contingent Award. Thirty-four
percent of the LTI Award is referred to herein as the “Second Contingent Award.”
(The First and Second Contingent Awards collectively shall be referred to herein
as the “Contingent Awards”.)  The Second Contingent Award, plus interest at the
Applicable Interest Rate thereon from the Award Certification Date, will be paid
to each Participant

 

5

--------------------------------------------------------------------------------


 

within 60 days after the expiration of the second year following the end of the
final year of the applicable Performance Period, provided that such Second
Contingent Award has not been forfeited as set forth in the following sentence.
The Second Contingent Award will be forfeited to the Company (unless the
Compensation Committee in its sole discretion otherwise determines) if, within
two years from the end of the Performance Period, the Participant terminates his
or her employment with the Company or a Majority-Owned Related Company (for
reasons other than death, retirement or disability, or transfer to a Related
Company, as such events may be defined by the Compensation Committee).

 

iv.                                   Termination for Specified Reasons After
End of Performance Period.  If a Participant retires, becomes disabled or dies
after the end of the Performance Period but prior to receiving his entire
remaining LTI Award, the Participant or his or her estate shall be entitled to
receive the entire remaining LTI Award, with interest accruing only through and
including the date of such event. Generally, such payment to the Participant or
his or her estate shall be made within 60 days after the event.

 

If a Participant transfers to a Related Company after the end of the Performance
Period, the Participant shall be entitled to receive the entire remaining LTI
Award. Generally, the payment of the First Contingent Award to such Participant
shall be made within 60 days after the expiration of the first year following
the end of the final year of the applicable Performance Period, unless the
Compensation Committee specifies a different payment date.  Generally, the
payment of the Second Contingent Award to such Participant shall be made within
60 days after the expiration of the second year following the end of the final
year of the applicable Performance Period, unless the Compensation Committee
specifies a different payment date.  If such Participant should terminate from
the Related Company prior to receiving the entire remaining LTI Award, any
remaining LTI Award will be payable subject to the sole and absolute discretion
of the Compensation Committee.

 

4.                                       Deferral of Payment of LTI Award.  The
Compensation Committee may, in its sole discretion, permit a Participant to
defer a Vested Award or any Contingent Award under the Deferred Compensation
Plan (or comparable international plan, if any) pursuant to the terms and
conditions of the Deferred Compensation Plan, provided such deferrals are
permitted by the Deferred Compensation Plan.

 

5.                                       Withholding for Taxes. The Company will
have the right to deduct from all LTI Award payments any taxes required to be
withheld with respect to such payments, including hypothetical taxes under the
Company’s International Service Program Policy.

 

6.                                       Payments to Estates. LTI Awards and
interest thereon, if any, which are due to a Participant pursuant to the
provisions hereof and which remain unpaid at the time of his or her death will
be paid in full to the Participant’s estate.

 

6

--------------------------------------------------------------------------------


 

d.                                       Termination or Transfer of Employment
During a Performance Period.

 

1.                                       For Reasons Other Than Retirement,
Disability or Death. If the Participant’s employment with the Company or a
Majority-Owned Related Company terminates for any reason (other than retirement,
disability, death, or transfer to a Related Company) during any Performance
Period, the Compensation Committee may in its sole discretion determine that the
Participant will not be entitled to any LTI Award for that Performance Period;
otherwise, the Participant will receive a prorated LTI Award calculated in
accordance with Section V(d)(3).  Such payment, if any, will be paid in full in
a lump sum within 60 days after the Award Certification Date so that there will
be no Contingent Awards owing to the Participant and no ability to defer payment
of such prorated LTI Award.

 

2.                                       For Retirement, Disability or Death. If
a Participant’s employment with the Company or a Majority-Owned Related Company
terminates during a Performance Period because of retirement, disability or
death during any Performance Period, and an LTI Award is payable under the Plan
for such Performance Period, the Participant (or his or her estate in the event
of death) will be entitled to a prorated LTI Award calculated in accordance with
Section V(d)(4). Such payment will be paid in full in a lump sum within 60 days
after the Award Certification Date so that there will be no Contingent Awards
owing to the Participant or his or her estate and no ability to defer payment of
such prorated LTI Award.

 

3.                                       For Transfer to Related Company. If a
Participant’s employment with the Company or a Majority-Owned Related Company
terminates during a Performance Period because he or she is transferred to a
Related Company during any Performance Period, and an LTI Award is payable under
the Plan for such Performance Period, the Participant will be entitled to a
prorated LTI Award calculated in accordance with Section V(d)(4). Such payment
will be paid in cash pursuant to Sections V(c)(3)(i), (3)(ii), and
(3)(iii) without ability to defer payment of such prorated LTI Award.

 

4.                                       Calculation of Prorated LTI Awards for
Termination or Transfer During a Performance Period. Any prorated LTI Award to
be paid in accordance with Section V(d)(1), (2) or (3) will be calculated as if
the Performance Period ended on the last day of the year in which the
Participant’s employment terminated. The Compensation Committee will certify
performance based upon the applicable criteria as if the Performance Period has
ended. The portion of the LTI Award to be paid to the Participant or his or her
estate would then be determined by multiplying the LTI Award amount times a
fraction, the numerator of which will be the number of months of the Performance
Period that elapsed prior to the termination of employment (rounding up to the
next whole number) and the denominator of which will be the number of months in
the original Performance Period.

 

VI.                                                        Amendment and
Termination

 

The Board or the Compensation Committee may terminate the Plan at any time. From
time to time the Compensation Committee may suspend the Plan, in whole or in
part. From time to time, the Board or the Compensation Committee may amend the
Plan, subject to obtaining share-owner approval if required by Code
Section 162(m). No amendment, termination or modification of the Plan may in any
manner affect Awards theretofore granted without the consent of the Participant

 

7

--------------------------------------------------------------------------------


 

unless the Compensation Committee has made a determination that an amendment or
modification is in the best interest of all persons to whom Awards have
theretofore been granted, but in no event may such amendment or modification
result in an increase in the amount of compensation payable pursuant to such
Award.

 

VII.                                                    Applicable Law

 

The Plan and all rules and determinations made and taken pursuant hereto will be
governed by the laws of the State of Georgia, to the extent not preempted by
federal law, and construed accordingly.

 

VIII.                                                Effect on Benefit Plans

 

Awards may be included in the computation of benefits under the Employee
Retirement Plan of The Coca-Cola Company, The Coca-Cola Export Corporation
Overseas Retirement Plan and other retirement plans maintained by the Company
and Related Companies under which the Participant may be covered and The
Coca-Cola Company Thrift & Investment Plan subject to all applicable laws and in
accordance with the provisions of those plans.

 

Awards will not be included in the computation of benefits under any group life
insurance plan, travel accident insurance plan, personal accident insurance plan
or under Company policies such as severance pay and payment for accrued
vacation, unless required by applicable laws.

 

IX.                                                        Change in Control

 

A “Change in Control,” for purposes of this Section IX, will mean a change in
control of a nature that would be required to be reported in response to Item
6(e) of Schedule 14A of Regulation 14A promulgated under the Securities Exchange
Act of 1934 (the “Exchange Act”) as in effect on January 1, 2003, provided that
such a change in control will be deemed to have occurred at such time as (i) any
“person” (as that term is used in Sections 13(d) and 14(d)(2) of the Exchange
Act as in effect on January 1, 2003) is or becomes the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act as in effect on January 1, 2003)
directly or indirectly, of securities representing 20% or more of the combined
voting power for election of directors of the then outstanding securities of the
Company or any successor of the Company; (ii) during any period of two
consecutive years or less, individuals who at the beginning of such period
constituted the Board cease, for any reason, to constitute at least a majority
of the Board, unless the election or nomination for election of each new
director was approved by a vote of at least two-thirds of the directors then
still in office who were directors at the beginning of the period; (iii) the
shareowners of the Company approve any merger or consolidation as a result of
which its stock will be changed, converted or exchanged (other than a merger
with a wholly-owned subsidiary of the Company) or any liquidation of the Company
or any sale or other disposition of 50% or more of the assets or earning power
of the Company, and such merger, consolidation, liquidation or sale is
completed; or (iv) the shareowners of the Company approve any merger or
consolidation to which the Company is a party as a result of which the persons
who were shareowners of the Company immediately prior to the effective date of
the merger or consolidation will have beneficial ownership of less than 50% of
the combined voting power for election of directors of the surviving corporation
following the effective date of such

 

8

--------------------------------------------------------------------------------


 

merger or consolidation, and such merger, consolidation, liquidation or sale is
completed; provided, however, that no Change in Control will be deemed to have
occurred if, prior to such time as a Change in Control would otherwise be deemed
to have occurred, the Board determines otherwise.  Additionally, no Change in
Control will be deemed to have occurred under clause (i) if, subsequent to such
time as a Change of Control would otherwise be deemed to have occurred, a
majority of the Directors in office prior to the acquisition of the securities
by such person determines otherwise.

 

If there is a Change in Control (as defined in this Section IX) while the Plan
remains in effect, then:

 

1.                                       each Participant’s LTI Awards accrued
through the date of such Change in Control for each Performance Period then in
effect automatically will become nonforfeitable on such date;

 

2.                                       the Compensation Committee immediately
after the date of such Change in Control will determine each Participant’s LTI
Award accrued through the end of the calendar month which immediately precedes
the date of such Change in Control, and such determination will be made based on
a formula established by the Compensation Committee which computes such LTI
Award using (1) actual performance data for each full Plan Year in each
Performance Period for which such data is available and (2) projected data for
each other Plan Year, which projection will be based on a comparison (for the
Plan Year which includes the Change in Control) of the actual performance versus
targeted performance for each criteria applicable to the Award for the full
calendar months (in such Plan Year) which immediately precede the Change in
Control, multiplied by (3) a fraction, the numerator of which will be the number
of full calendar months in each such Performance Period before the date of the
Change in Control and the denominator of which will be the number of months in
the original Performance Period;

 

3.                                       each Participant’s accrued LTI Award
(as determined under Section IX(b)(2)) and his then unpaid Vested Award and
Contingent Award(s) under Section V(c)(3) (computed with interest at the
Applicable Interest Rate) will be paid to him in a lump sum in cash promptly
after the date of such Change in Control in lieu of any other additional
payments under the Plan for the related Performance Periods; and

 

4.                                       any federal golden parachute payment
excise tax paid or payable under Code Section 4999, or any successor to such
Code Section, by a Participant for his taxable year for which he reports the
payment made under Section IX(b)(3) on his federal income tax return will be
deemed attributable to such payment under Section IX(b)(3), and the Company
promptly on written demand from the Participant (or, if he is dead, from his
estate) will pay to him (or, if he is dead, to his estate) an amount equal to
such excise tax.

 

9

--------------------------------------------------------------------------------

 
